Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendment dated 08/05/2022, the following occurred: Claims 1, 4, 5, 10, 13 and 14 have been amended. 
In the amendment dated 02/18/2022, the following occurred: Claims 1-10 and 15 have been amended. 
Claims 1-18 are currently pending. 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/05/2022has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8, 10-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schleifer (US 2011/0138059) in view of Peart (US 2003/0069923).

REGARDING CLAIM 1
	Schleifer discloses a healthcare integration device comprising: a processor; and a non-volatile memory coupled to the processor, the non-volatile memory storing instructions executable by the processor to provide one or more applications; wherein the processor is configured by the instructions to: operate a host application locally on the healthcare interaction device ([0021] and figure 2 teach bridge message client component 202 opens a local connection 220 that connects to a process 210 (interpreted by examiner as operate a host application locally) on the computing device (interpreted by examiner as the healthcare interaction device), such as in an application 250 running in a desktop environment on the computing device 212 [0049] teaches processor executable instructions and [0055] teaches non-volatile memory); and operate a first healthcare application through a web-browser application operating on the healthcare interaction device ([0021] and figure 2 teach a web application 216 (interpreted by examiner as the first healthcare application; The Examiner noting that this is merely a non-functional label) that is running in a browser environment 214 (interpreted by examiner as the web-browser) on a computing device 212 (interpreted by examiner as the healthcare interaction device)); and operate a second healthcare application locally on the healthcare integration device and outside the web-browser application environment ([0005] teaches a desktop application (interpreted by examiner as the second healthcare application) and [0006] teaches providing a bridge between a web-based application (interpreted by examiner as the first healthcare application), such as in a browser environment, and a desktop environment on a computer, such as where an application is running (interpreted by examiner as the second healthcare application that operates locally on the healthcare integration device and outside the web-browser application; The Examiner noting that this is merely a non-functional label) the bridge can provide a way for a web app in the browser to communicate with a desktop application); the host application being launchable in response to determining, by the first healthcare application or the second healthcare application, that communication is to be provided between the first healthcare application and the second healthcare application, the host application is configured to generate, after being launched, a local communication server on the healthcare interaction device, wherein the local communication server is uninstantiated prior to being generated by the host application ([0019] teaches a connection 112 between the web app running in the browser environment and the application running on the desktop environment. [abstract] teaches a bridge message client comprising a communication channel (interpreted by examiner as the host application. The Examiner notes that “host application” is merely a non-functional label) that identifies a communication channel to host a local connection (interpreted by examiner as the host application is configured to generate, after being launched) to a bridge server (interpreted by examiner as the local communication server). [0020] further teaches that the bridge (interpreted by Examiner as the host application) can provide for communications between an application running in the browser environment and an application running in the desktop environment of the computer (interpreted by examiner as the host application being launchable in response to determining, by the first healthcare application or the second healthcare application, that communication is to be provided between the first healthcare application and the second healthcare application). [0021] teaches the bridge message client disposed in web application and connects to a process running in a desktop environment. [0022] teaches the bridge message client communication through a local connection to a bridge sever and that the bridge message client communicates with the web application. [0028] teaches the bridge server may be instantiated as a server running on the computing device, but it is appreciated that those skilled in the art may devise alternate ways to host or instantiate the bridge server component (interpreted by examiner as means for the local communication server to be uninstantiated)), the host application operates outside the web-browser application environment; and the host application defines a host application domain for the local communication server ([0021] teaches the process 210 (interpreted by examiner as the host application) running outside of the browser environment and [0032] teaches a host control domain (interpreted by examiner as the host application domain) instantiated in the bridge server component to host the web and machine relays); and the local communication server enables two-way communication between the first healthcare application and the second healthcare application, wherein the two-way communication occurs directly on the healthcare integration device ([0006] teaches providing a bridge between a web-based application (interpreted by examiner as the first healthcare application), such as in a browser environment, and a desktop environment on a computer, such as where an application is running (interpreted by examiner as the second healthcare application that operates locally on the user computing device; The Examiner noting that this is merely a non-functional label) the bridge can provide a way for a web app in the browser to communicate with a desktop application, where web app requests information from an application the bridge can provide a way to send requests and retrieve responses from the application (interpreted by examiner as the two-way communication occurring on the healthcare integration device)).

Schleifer does not explicitly disclose, however Peart discloses:
wherein the host application is launchable on-demand from both the first healthcare application and from the second healthcare application (Peart at [0018] teaches launching an application program from a Program Neighborhood web page (interpreted by examiner as host application is launchable on-demand from both the first healthcare application) and [0099] teaches launching the Program Neighborhood application (interpreted by examiner as the host application of Schleifer) from within that desktop environment (interpreted by examiner as the second healthcare application of Schleifer))

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Schleifer with teaching of Peart since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare would found it obvious to update the methods of the primary reference using launching an application in both a web based environment and desktop environment, as found in the secondary reference, in order to gain the commonly understood benefits of such adaptation, such as decreased size, increased reliability, simplified operation, and reduced cost. This update would be accomplished with no unpredictable results.

REGARDING CLAIM 2
Schleifer and Peart discloses the limitation of claim 1.
Peart does not explicitly disclose, however Schleifer further discloses:
The device of claim 1, wherein the first healthcare application includes a host reference that identifies the host application domain of the local communication server, wherein the host reference is defined in the code of the first healthcare application (Schleifer at [0007] teaches the bridge message client has a communication channel ID that identifies a communication channel to host the local connection (interpreted by examiner as the host reference that identifies the host application domain of the local communication server), and a bridge message client ID to help a bridge server component to communicate with the web app. [0019] teaches a code that runs the web app).

REGARDING CLAIM 3
Schleifer and Peart discloses the limitation of claim 1.
Peart does not explicitly disclose, however Schleifer further discloses:
The device of claim 2, wherein the host reference further specifies that the host application domain is safe for communication for the first healthcare application (Schleifer at [0020] teaches the bridge can provide for communications between an application running in the browser environment and an application running in the desktop environment of the computer, for example, while maintaining appropriate security for the computing device. [0043] teaches that for example, a developer of the web app may download a version of the bridge message client from a same site, such as having a same root domain, as the bridge server. In this way, the bridge server may be able to trust communication requests from the bridge message client, thereby creating a type of security relationship (interpreted by examiner as specifies that the host application domain is safe for communication)).

REGARDING CLAIM 4
Schleifer and Peart discloses the limitation of claim 1.
Schleifer does not explicitly disclose, however Peart further discloses:
The device of claim 1, wherein the host application is launchable from the first healthcare application in response to a user selecting a launch button in a user interface of the first healthcare application; or in response to automatically determining, by the first healthcare application, that synchronization with the second healthcare application is desired based on user interactions within the first healthcare application (Peart at [0018] teaches launching an application program from a Program Neighborhood web page (interpreted by examiner as host application is launchable from the first healthcare application) [0074] teaches launching an application by clicking on an icon and that icon is an encoded URL that specifies a launch command associated with the application (interpreted by examiner in response to a user selecting a launch button in a user interface of the first healthcare application)).

REGARDING CLAIM 5
Schleifer and Peart discloses the limitation of claim 1.
chleifer does not explicitly disclose, however Peart further discloses:
The device of claim 1, wherein the host application is launchable from the second healthcare application in response to a user selecting a launch button in a user interface of the second healthcare application; or in response to automatically determining, by the second healthcare application, that synchronization with the first healthcare application is desired (Peart at [0099] teaches launching the Program Neighborhood application (interpreted by examiner as the host application of Schleifer) from within that desktop environment (interpreted by examiner as the second healthcare application of Schleifer) and [0074] teaches launching an application by clicking on an icon and that icon is an encoded URL that specifies a launch command associated with the application (interpreted by examiner in response to a user selecting a launch button in a user interface of the first healthcare application)).

REGARDING CLAIM 8
Schleifer and Peart discloses the limitation of claim 1.
Peart does not explicitly disclose, however Schleifer further discloses:
The device of claim 1, wherein the host application is built using a Java stack (Schleifer at [0020] teaches using Java (interpreted by examiner as Java stack)).

REGARDING CLAIMS 10-14 and 17
Claims 10-14 and 17 are analogous to Claims 1-5 and 8 thus Claims 10-14 and 17 are similarly analyzed and rejected in a manner consistent with the rejection of Claims 1-5 and 8.

Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Schleifer (US 2011/0138059), in view of Peart (US 2003/0069923) and in further view of Mcdowali (US 2007/0234321). 

REGARDING CLAIM 6
Schleifer and Peart discloses the limitation of claim 1.
Schleifer and Peart do not explicitly disclose, however Mcdowali further discloses:
The device of claim 1, wherein the first healthcare application omits the need for any plug-ins or components that are installed locally on the healthcare integration device (Mcdowali at [abstract] teaches a plug-in for execution by an application (interpreted by examiner as the first healthcare application) on a computing device and [claim 6] teaches removing plug-ins from computing devices (interpreted by examine as the healthcare integration device)).

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Schleifer and Peart with teaching of Mcdowali since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare would found it obvious to update the method of the primary and secondary reference using the method of removing plus-ins, as found in the third reference, in order to gain the commonly understood benefits of such adaptation, such as decreased size, increased reliability, simplified operation, and reduced cost. This update would be accomplished with no unpredictable results.


REGARDING CLAIM 7
Schleifer and Peart discloses the limitation of claim 1.
Schleifer and Peart do not explicitly disclose, however Mcdowali further discloses:
The device of claim 1, wherein the first healthcare application omits any plug-ins or components specific to the second healthcare application (Mcdowali at [abstract] teaches a plug-in for execution by an application (interpreted by examiner as the second healthcare application) on a computing device and [claim 6] teaches removing plug-ins from computing devices).

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Schleifer and Peart with teaching of Mcdowali since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare would found it obvious to update the method of the primary and secondary reference using the method of removing plus-ins, as found in the third reference, in order to gain the commonly understood benefits of such adaptation, such as decreased size, increased reliability, simplified operation, and reduced cost. This update would be accomplished with no unpredictable results.



REGARDING CLAIMS 15 and 16
Claims 15 and 16 are analogous to Claims 6 and 7 thus Claims 15 and 16 are similarly analyzed and rejected in a manner consistent with the rejection of Claims 6 and 7.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schleifer (US 2011/0138059), in view of Peart (US 2003/0069923) and in further view of Kishida (US 2012/0127541). 

REGARDING CLAIM 9
Schleifer and Peart discloses the limitation of claim 1.
Schleifer and Peart do not explicitly disclose, however Kishida further discloses:
The device of claim 1, wherein the host application is configured to determine the ports usable for the host application domain of the local communication server dynamically in response to being launched (Kishida at [0058] teaches an application (interpreted by examine as the host application of Schleifer) determines whether or not there is a port having an IP address that matches. If it is determined that there is a usable (matching) port, the processing advances (interpreted by examiner as determine the ports usable for the host application domain)).

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Schleifer and Peart with teaching of Kishida since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare would found it obvious to update the method of the primary and secondary reference using the method for determining usable port, as found in the third reference, in order to gain the commonly understood benefits of such adaptation, such as decreased size, increased reliability, simplified operation, and reduced cost. This update would be accomplished with no unpredictable results.

REGARDING CLAIM 18
Claim 18 is analogous to Claim 9 thus Claim 18 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 9.

Response to Arguments
Rejection under 35 U.S.C. § 102
Regarding the rejection of claims 1-18, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. The Applicant also rehashes previous arguments not fount persuasive. Applicant argues:  
Schleifer fails to disclose the claimed host application… the Examiner appears to be interpreting the application 250 shown in FIG. 2 of Schleifer as the second healthcare application defined in the claims. However, the Examiner has previously interpreted the application 250 as the claimed host application. Thus, the Examiner has failed to identify each and every element set forth in the claim in the Schleifer reference.
Regarding 1, the Examiner respectfully disagrees. The Examiner would like to clarify that the application 110 (or desktop application 250) running in a desktop environment on a computing device is being interpreted as the second healthcare application and the web-based application 104 (or web application 216) loaded in a browser environment on the device is being interpreted as the first healthcare application (see Schleifer at [0018] and [0021]). Schleifer at [0019] teaches a connection 112 between the web app running in the browser environment and the application running on the desktop environment. The abstract teaches a bridge message client comprising a communication channel that identifies a communication channel to host a local connection (interpreted by examiner as the host application defining a host application domain for the local communication server) to a bridge server (interpreted by examiner as the local communication server) and facilitate communication from the bridge server to the web application. The examiner clarifies that the bridge message client comprising a communication channel that is interpreted as the host application is different from the web application and the desktop application. [0020] further teaches that the bridge (interpreted by Examiner as the host application) can provide for communications between an application running in the browser environment and an application running in the desktop environment of the computer (interpreted by examiner as the host application being launchable in response to determining, by the first healthcare application or the second healthcare application, that communication is to be provided between the first healthcare application and the second healthcare application). [0021] teaches the bridge message client disposed in web application and connects to a process running in a desktop environment. [0022] teaches the bridge message client communication through a local connection to a bridge sever and that the bridge message client communicates with the web application. Moreover, the Examiner notes that “host application” is merely a non-functional label. Given the broadest reasonable interpretation, the cited references teaches the claimed features. 

Schleifer fails to disclose or suggest that the host application is launchable on demand to generate a local communication server on the healthcare integration device. 
Regarding 2, the Examiner respectfully disagrees. Schleifer at [0007] teaches identifying a communication channel to host the local connection and [0022] and figure 2 teach identifying a communication channel through which the local connection 220 to a bridge server component 208 disposed on the computing device 212 can be hosted (which is interpreted by examiner as launchable on demand to generate a local communication server on the healthcare integration device). Given the broadest reasonable interpretation, the cited references teaches the claimed features. 

Schleifer fails to disclose that the host application is launchable on-demand from both of the first healthcare application and a second healthcare application that operates outside the web-browser application environment.
Regarding 3, the Examiner has cited a new reference to teach a host application (the Examiner notes that “host application” is merely a non-functional label) launched from a web based application and a desktop application. Please refer to the detailed rejection under 103. Given the broadest reasonable interpretation, the cited references teaches the claimed features. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Bowman-Amuah (US 2003/0058277) teaches a view configure in a presentation services patterns environment.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIZA TONY KANAAN/Examiner, Art Unit 3626        

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626